DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments filed on July 13, 2022 are acknowledged and have been fully considered. Claims 1 and 12-30 are pending.  Claims 19-22 and 25-30 are under consideration in the instant office action. Claims 1, 12-18, 23-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 2-11 are cancelled. Applicant amended claim 19 by changing the claim format in product-by-process format. Applicant’s amendments did not overcome the rejections under 102 (a)(1) for reasons set forth in the previous office action and herein  below.
Rejections Maintained
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22 and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (Langmuir 2005, 21, 6002-6005, provided by examiner).
	Lu et al. disclose starch, an economical and safe carbohydrate, has been found to be not only an effective reducing agent but also a new morphology-directing agent for the synthesis of tellurium nanowires using commercial H2TeO4 precursor. The obtained tellurium nanowires are of single-crystal in nature, with an average diameter of ∼25 nm (reads on claim 29) and length up to 10 µm. A possible synthetic mechanism involves the chain-shaped bioorganic molecule acting as a template for the one-dimensional growth of inorganic tellurium. The effects of different chain-shaped structures and concentrations of biomolecules on the nanowire morphology have been investigated and different one-dimensional structures, including thick rods, short nanowires, bunched nanowires, and assembled spikelet structures, have been fabricated. These experimental results have been found to be useful in substantiating the proposed synthetic mechanism (see abstract). Lu et al. in the experimental section discloses in a typical procedure for the synthesis of tellurium nanowires, 0.15 g of H2TeO4‚2H2O was mixed with 0.15 g of starch in 10 mL of distilled water in a Telfon-lined stainless steel autoclave. The autoclave was kept at 160 °C for 15 h and then cooled to room temperature. Solid and solution were separated by centrifugation at 2000 rpm for ∼10 min, and the collected solid product was washed with distilled water and alcohol several times by centrifugation, followed by drying in air at room temperature(page 6003) (reads on claim 19 see below for further explanation). Lu et al. in the results and discussion discloses the X-ray diffraction (XRD) pattern shown in Figure 1 confirms the realization of tellurium crystallites from H2TeO4‚2H2O precursor powders using starch as the reducing agent. All peaks in this pattern can be indexed as the hexagonal phase of tellurium (Te, JCPDS, No. 36- 1452), and no other peaks can be found, indicating that only elemental tellurium grains with high crystallinity and purity were obtained. Figure 2 displays transmission electron microscope (TEM) images and high-resolution TEM (HRTEM) image of the obtained sample, along with selected area electron diffraction (SAED) pattern. The TEM image with low magnification (Figure 2a) shows long nanowires with high yield. At higher magnification (Figure 2b), it can be clearly seen that the obtained tellurium crystallites have fine wirelike morphology and the average diameter of these nanowires is ∼25 nm and lengths are up to 10 µm. Its SAED pattern (Figure 2c) reveals several diffraction rings, which can be indexed to hexagonal tellurium, in agreement with the XRD result (reads on claims 20 and 25-26). The examiner now would like to bring Applicant’s attention to the exact synthesis process Applicant followed to make the starch coated tellurium nanowires. Applicant discloses on page 16 lines 28-33 for the green synthesis route, the process described by Lu et al. [89] was followed with modifications (however the examiner would like to bring to Applicant’s attention Applicant failed to provide Lu et al in the IDSs). Telluric acid (H2TeO4) (Sigma Aldrich, St. Louis, MO) was mixed with 0.15 g of a starch (Sigma Aldrich, St. Louis, MO) solution in deionized water. Then, the mixture was transferred into a Teflon-lined stainless-steel reactor and placed into an oven at 160°C for 15 hours. After the reaction, the mixture was allowed to cool down at room temperature. The specification further discloses on page 17 the conditions of synthesis of the green tellurium nanowires

    PNG
    media_image1.png
    246
    1024
    media_image1.png
    Greyscale

The chemical ingredients and their amounts along with the temperature and duration of reaction is exactly identical to Lu et al. The only modification applicant utilized oven while Lu et al. used autoclave for the heating. Therefore, it is the examiner’s position that Lu et al.’s Tellurium nanowires are exactly the same as the instantly claimed tellurium coated nanowires. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). Therefore, the examiner reminds Applicant that the limitations of instant claims 27-28 and 30 which are property limitations would exactly be the same or inherent within the tellurium nanowires of Lu et al.
Note: The examiner advise Applicant to amend the claims by reciting limitations addressing unique or different steps or processes they have done which is different from Lu et al. and demonstrate with objective data the nanowires of Lu et al. are not the same.
Response to Applicant’s arguments
Applicant argues Lu does not teach or suggest tellurium nanowires possessing a polymer coating. The nanowire production method of Lu is different from that used in the present invention. Lu’s tellurium nanowires do not have a polymer coating, whereas the presently claimed tellurium nanowires have a polymer coating. After centrifugation, Lu teaches washing the collected solid product with distilled water and alcohol several times by centrifugation, followed by drying in air at room temperature (Lu, pg. 6003, left column, lines 44-46). After the several centrifugal washes with alcohol and distilled water, the reaction solution is washed off, including the starch or any remnants thereof. Lu does not teach or suggest a coating on the wires after performing Lu’s method of washing with several distilled water and alcohol washings under centrifugation (Lu, pg. 6003, right column, lines 4-6). Therefore, Lu does not teach or suggest present claim 19. Present claim 19 does not include several washes of the nanowires with alcohol and water as does Lu, and instead requires lyophilization of the initial resuspended the pellet. Lyophilization of the initially resuspended pellet produces coated tellurium nanowires. The present application demonstrates that the GREEN-TeNWs have a unique coating and that the coating introduces enhanced biocompatibility and cytological compatibility with normal cells and tissues without degrading anticancer activity (specification, pg. 8, line 13; pg. 14, lines 5-7). Since Lu’s nanowires lack the coating of the presently claimed coated nanowires, Lu fails to anticipate, or render obvious, the present claims. The withdrawal of the rejection is respectfully requested.
The above assertions are not found persuasive because Applicant changed the claim format to a product-by-process format. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). 
The examiner would like to bring to applicant’s attention that applicant failed to provide objective evidence that compares Lu et al. process directly to applicant’s process and demonstrate that Lu’s process will result in a structurally different product. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/
Primary Examiner, Art Unit 1619